DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the first office action on the merits of Application No. 16/328,343 filed on 02/26/2019. Claims 1-16 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The certified copy has been filed with application no. KR10-2016-0112494, filed on 09/01/2016.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the claim phrase “at least two parts as one body” in line 7, it is not clear which two parts of which feature might be coupled. Clarification is required.
Regarding claim 3, Claim 3 recites the limitation "the second module head" in line 5.  There is insufficient antecedent basis for this limitation in the claim. 
Regarding claim 4, it is not clear how a key block is provided on the second module hollow body of the second input shaft module because the specification (page 9, line 8-10) discloses a key block 121d is provided on an outer wall of the first module shaft 121b and a key groove 122c is formed in an inner wall of the second module hollow body 122a (see fig. 13 and 14). It is also not clear which feature is meant by “in another part”, line 4. Claim 4 recites the limitation "key coupling" in line 2 and “key-coupled” in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 12, the claim limitation “ a plurality of isotropic single-stage planetary gear” in line 3 is disclosed in a plural form but later in the same claim 12 in line 7, “to isotropic single-stage planetary gear” is disclosed in a singular form. Clarification is required.
Regarding claim 13, the claim limitation “an eccentric cam” in line 5 is already disclosed in the referred claim 12, even if in claim 12 in plural form. The repetition of the same feature renders the subject matter of claim 13 unclear. Clarification is required.
Anyway, it is expected that the singular form used in claim 13 will be adapted to the plural form used in the referred claim 12. 
Any claim not specifically rejected under this heading is rejected based upon dependency on an indefinite claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by
Lim et al. (US 6761660 B2) (hereinafter “Lim”).
Regarding claim 1, Lim teaches a planetary gear reduction device for super high speed reduction, the 5planetary gear reduction device (fig. 1-5) comprising: 
a planetary gear reduction unit (210) providing a primary reduced speed obtained by primarily reducing a rotational speed of a motor (see col 3, line 37-40); and 
an inscribed planetary gear reducer having an input shaft module (110, fig. 1), which has an end portion (on its right side in fig. 1) connected to the planetary gear reduction unit (210) and formed by coupling at ioleast two parts (110, 910, fig. 3) as one body,
an output shaft module (610) for outputting a secondary reduced speed by further reducing the primary reduced speed by an interaction with the input shaft module (110).
Regarding claim 2, Lim teaches the planetary gear reduction device of claim 1, wherein the input shaft 15module (110) of the inscribed planetary gear reducer comprises: 
a first input shaft module (910) having one end portion disposed at a side of the output shaft module (610); and 
a second input shaft module (110, fig. 3, has the similar element numeral like input shaft module) having one side coupled to the first input shaft module and another side connected to the planetary gear reduction unit (210).
Regarding claim 14, Lim teaches the planetary gear reduction device of claim 1, wherein the output shaft module comprises: a flat output shaft (e.g. flat portion of 610, fig. 2) having a center portion (the center portion of 610, fig. 2) in which an input gear (112, fig. 3) of the input 5shaft module (110) is disposed; and a precession prevention plate (e.g. 510, fig. 1, col 36-39) coupled to the flat output shaft and preventing generation of a precessional motion. (see col.2, line 56-65)
Regarding claim 15, Lim teaches the planetary gear reduction device of claim 14, wherein the output shaft iomodule further comprises a vibration reduction pin (e.g. 340) coupled to the flat output shaft (e.g. flat portion of 610) and the precession prevention plate (e.g. 510) and reducing output vibration. (see col.2, line 56-65)
Regarding claim 16, Lim teaches the planetary gear reduction device of claim 1, wherein the output shaft module comprises: a flat output shaft (e.g. flat portion of 610, fig. 2) having a center portion (the center portion of 610, fig. 2) in which an input gear (112, fig. 3) of the input 5shaft module (110) is disposed.
Allowable Subject Matter
Claims 3-13 would be would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C 112 (b) or 35 U.S.C 112 (pr-AiA), 2nd paragraph, set forth in this office action.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 3, the prior art does not disclose or render the first input shaft module comprises: a first module head disposed at the side of the output shaft module and having an outer surface to which an input gear is connected; and  25a first module shaft connected to the second module head, wherein the second input shaft module comprises: a second module hollow body having an empty hollow shape and into which the first module shaft is inserted; and a second module flange formed on an end portion of the second module hollow 30body to be greater than a diameter of the second module hollow body, in combination with the other elements required by the claim.
For example, prior art of record Lim et al. (US 6761660 B2) discloses a planetary gear reduction device wherein an input shaft module having first and second input shaft module, but fails to disclose the first input shaft module comprises: a first module head disposed at the side of the output shaft module and having an outer surface to which an input gear is connected; and  25a first module shaft connected to the second module head, wherein the second input shaft module comprises: a second module hollow body having an empty hollow shape and into which the first module shaft is inserted; and a second module flange formed on an end portion of the second module hollow 30body to be greater than a diameter of the second module hollow body
Claims 4-13 are allowable because they depend on claim 3.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA PERVIN whose telephone number is (571)272-4644.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/F.P/Examiner, Art Unit 3655

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655